
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 215
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2011
			Mr. Rigell (for
			 himself, Mr. Hurt,
			 Mr. Goodlatte,
			 Mr. Scott of Virginia, and
			 Mr. Wittman) submitted the following
			 resolution; which was referred to the Committee on Financial
			 Services
		
		RESOLUTION
		Encouraging creditors to safeguard the
		  credit scores of members of the Armed Forces and their immediate family in the
		  event of a Government shutdown.
	
	
		Whereas members of the Armed Forces and their families are
			 the backbone of the Nation;
		Whereas men and women in uniform are putting their lives
			 on the line and fighting for freedom around the world;
		Whereas without the sacrifices of members of the Armed
			 Forces, the people of the United States would not enjoy the freedoms they have
			 today;
		Whereas the failure to enact an appropriations bill for
			 the Department of Defense for fiscal year 2011 has had a profound effect on
			 military families and their budgets;
		Whereas a Government shutdown would delay military pay for
			 members of the Armed Forces and their families, causing them severe distress;
			 and
		Whereas the inability of members of the Armed Forces to
			 meet monthly financial obligations may have a profound impact on their credit
			 scores due to no fault of their own: Now, therefore, be it
		
	
		That the House of Representatives
			 encourages creditors to safeguard the credit scores of members of the Armed
			 Forces and their immediate family in the event of a lapse in appropriations for
			 the Department of Defense as a result of a failure to enact a regular
			 appropriations bill or continuing resolution.
		
